Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 1, 2022 has been entered. Claims 1-3, 13-18, 21-25, 27-29, 31-32 are pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14-18, 21-25, 27-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Korsten (US 2004/0082644) in view of Sage (US 5935598) as evidenced by Carter (2006/0013866).
Regarding claim 1, Korsten discloses a method of treating chronic intestinal pseudo-obstruction in a subject in need thereof (Para 0002), the method comprising: administering by transdermal patch delivery a therapeutically effective amount of a pharmaceutical composition comprising a drug combination consisting of neostigmine and glycopyrrolate to a subject to relieve chronic constipation (Para 0026), wherein the neostigmine and the glycopyrrolate are present in a ratio of from 2.5:1 to 10:1 by weight (Para 0028), and wherein the transdermal patch delivery comprises placing one or more patches, collectively impregnated with the therapeutically effective amount of the pharmaceutical composition, on the subject's skin (Para 0058, lines 1-5; Para 0082).
Korsten is silent regarding administering by iontophoresis and wherein each of the one or more patches is paired with a lead, and delivering an electric current through the lead for each of the one or more patches to drive the therapeutically effective amount of the drug combination across the subject's skin barrier into the subject's microvasculature.
Sage teaches a method of treating a bowel condition comprising administering pharmaceutical compositions by iontophoresis (Col 17, lines 13-26) wherein the iontophoresis comprises placing one or more patches (10, 20, Fig 1), collectively impregnated with the therapeutically effective amount of the pharmaceutical composition, on the subject's skin (Col 14, lines 20-29), wherein each of the one or more patches is paired with a lead (14, 24, Fig 1), and delivering an electric current through the lead for each of the one or more patches to drive the therapeutically effective amount of the drug combination across the subject's skin barrier into the subject's microvasculature (Col 3, lines 60-67; Col 14, lines 14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transdermal patch delivery disclosed by Korsten to instead be delivered by iontophoresis comprising one or more patches and leads as taught by Sage in order to reduce variability associated with passive transdermal administration and provide more control with delivery of a therapeutic (Col 3, lines 52-60).
Examiner notes that while Sage does not specifically teach delivering neostigmine and glycopyrrolate with iontophoresis, it is evident by Carter in paragraphs 0022 and 0036 that these drugs are compatible with iontophoresis. Thus, one of ordinary skill would be motivated to modify the method of Korsten with that of Sage with a reasonable expectation of success.
Regarding claim 2, the modified invention of Korsten and Sage further discloses the ratio of the neostigmine to the glycopyrrolate is about 5:1 by weight (Para 0028 -Korsten).
Regarding claim 3, the modified invention of Korsten and Sage further discloses the chronic intestinal pseudo-obstruction is a result of spinal cord injury, and wherein the spinal cord injury results in paraplegia or quadriplegia (Para 0029 -Korsten).
Regarding claim 14, the modified invention of Korsten and Sage further discloses the one or more patches (10, 20, Fig 1 -Sage) are impregnated with up to 15 mg of the neostigmine and up to 3 mg of the glycopyrrolate (Based on the therapeutic doses of the two drugs, the patches must contain at least 0.1mg to 5mg of neostigmine and 0.1 to 2.5mg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).
Regarding claim 15, the modified invention of Korsten and Sage further discloses the one or more patches (10, 20, Fig 1 -Sage) are impregnated with up to 10 mg of the neostigmine and up to 2 mg of the glycopyrrolate (Based on the therapeutic doses of the two drugs, the patches must contain at least 0.1mg to 5mg of neostigmine and 0.1 to 2.5mg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).
Regarding claim 16, the modified invention of Korsten and Sage further discloses the one or more patches (10, 20, Fig 1 -Sage) are impregnated with up to 0.07 mg of the neostigmine per kilogram of the subject's weight and up to 0.014 mg of the glycopyrrolate per kilogram of the subject's weight (Based on the therapeutic doses of the two drugs when administered based on body weight, the patches must contain at least 0.0014 mg per kg to 0.071mg per kg of neostigmine and 0.0014 mg per kg to 0.038mg per kg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).
Regarding claim 17, the modified invention of Korsten and Sage further discloses the one or more patches (10, 20, Fig 1 -Sage) are impregnated with up to 0.05 mg of the neostigmine per kilogram of the subject's weight and up to 0.01 mg of the glycopyrrolate per kilogram of the subject's weight (Based on the therapeutic doses of the two drugs when administered based on body weight, the patches must contain at least 0.0014 mg per kg to 0.071mg per kg of neostigmine and 0.0014 mg per kg to 0.038mg per kg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).
Regarding claim 18, the modified invention of Korsten and Sage further discloses the iontophoresis delivers the therapeutically effective amount of the pharmaceutical composition (Col 3, lines 60-67 -Sage) at 0.1 mg to 5 mg of the neostigmine per minute and 0.1 mg to 2.5 mg of the glycopyrrolate per minute (Para 107 -Korsten).
Regarding claim 21, the modified invention of Korsten and Sage further discloses the chronic intestinal pseudo-obstruction is a result of one or more of chronic constipation, idiopathic abdominal distension, abdominal pain, abdominal cramps, irritable bowel syndrome, megacolon associated with hyperthyroidism, hypomotility of the colon associated with diabetes mellitus, a neurological disorder, a myopathic disorder, geriatric hypomotility disorder, jejunal-ileal bypass with secondary megacolon, hypomotility associated with cancer chemotherapy, hypomotility associated with burns or stresses, hypomotility associated with depression, Parkinson's Disease, post-operative intestinal distension, amyotrophic lateral sclerosis, spina bifida, multiple sclerosis, or dementia (Para 0063 -Korsten).
Regarding claim 22, the modified invention of I Korsten and Sage further discloses the administration occurs at least one time per week over a period of at least one month (Para 0026 -Korsten).
Regarding claim 23, the modified invention of Korsten and Sage further discloses the period is at least six months (Para 0026 -Korsten).
Regarding claim 24, the modified invention of Korsten and Sage further discloses the administration occurs at least three times per week over a period of at least one month (Para 0026 -Korsten).
Regarding claim 25, the modified invention of Korsten and Sage further discloses bowel evacuation occurs thirty-six minutes or less after the administration (Para 0152, lines 6-9 -Korsten).
Regarding claim 27, Korsten discloses a method of treating chronic intestinal pseudo-obstruction in a subject in need thereof (Para 0002), the method comprising: administering by transdermal patch delivery a therapeutically effective amount of a pharmaceutical composition comprising a drug combination consisting of neostigmine and glycopyrrolate to a subject to relieve chronic constipation (Para 0026), wherein the neostigmine and the glycopyrrolate are present in a ratio of from 2.5:1 to 10:1 by weight (Para 0028), and wherein the transdermal patch delivery comprises placing one or more patches, collectively impregnated with the therapeutically effective amount of the pharmaceutical composition, on the subject's skin (Para 0058, lines 1-5; Para 0082), and wherein the administration occurs at least one time per week over a period of at least one month (Para 0026).
Korsten is silent regarding administering by iontophoresis and wherein each of the one or more patches is paired with a lead, and delivering an electric current through the lead for each of the one or more patches to drive the therapeutically effective amount of the drug combination across the subject's skin barrier into the subject's microvasculature.
Sage teaches a method of treating a bowel condition comprising administering pharmaceutical compositions by iontophoresis (Col 17, lines 13-26) wherein the iontophoresis comprises placing one or more patches (10, 20, Fig 1), collectively impregnated with the therapeutically effective amount of the pharmaceutical composition, on the subject's skin (Col 14, lines 20-29), wherein each of the one or more patches is paired with a lead (14, 24, Fig 1), and delivering an electric current through the lead for each of the one or more patches to drive the therapeutically effective amount of the drug combination across the subject's skin barrier into the subject's microvasculature (Col 3, lines 60-67; Col 14, lines 14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transdermal patch delivery disclosed by Korsten to instead be delivered by iontophoresis as taught by Sage in order to reduce variability associated with passive transdermal administration and provide more control with delivery of a therapeutic (Col 3, lines 52-60).
Examiner notes that while Sage does not specifically teach delivering neostigmine and glycopyrrolate with iontophoresis, it is evident by Carter in paragraphs 0022 and 0036 that these drugs are compatible with iontophoresis. Thus, one of ordinary skill would be motivated to modify the method of Korsten with that of Sage with a reasonable expectation of success.
Regarding claim 28, the modified invention of Korsten and Sage further discloses the one or more patches (10, 20, Fig 1 -Sage) are impregnated with up to 15 mg of the neostigmine and up to 3 mg of the glycopyrrolate (Based on the therapeutic doses of the two drugs, the patches must contain at least 0.1mg to 5mg of neostigmine and 0.1 to 2.5mg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).
Regarding claim 29, the modified invention of Korsten and Sage further discloses the administration occurs at least three times per week over a period of at least one month (Para 0026 -Korsten).
Regarding claim 31, the modified invention of Korsten and Sage discloses all of the elements of the invention as discussed above. Korsten discloses bowel evacuation occurs thirty- six minutes or less after IV administration of Neostigmine and glycopyrrolate (Para 0152, lines 6-9), but is silent regarding bowel evacuation time with administration by transdermal patch or iontophoresis.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to ensure bowel evacuation occurs in thirty- six minutes or less after administration because Applicant has not disclosed that bowel evacuation occurring in thirty- six minutes or less after administration provides an advantage, is used for a particular purpose, or solves a stated problem.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Korsten and Sage to have the specified bowel evacuation time because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 32, Korsten discloses a method of treating chronic intestinal pseudo-obstruction in a subject in need thereof (Para 0002), the method comprising: administering by transdermal patch delivery a therapeutically effective amount of only neostigmine and glycopyrrolate to the subject to relieve chronic constipation, and wherein a ratio of the neostigmine to the glycopyrrolate is 2.5:1 to 10:1 by weight (Para 0028).
Korsten is silent regarding administering by iontophoresis and wherein bowel evacuation occurs thirty-six minutes or less after the administration.
Sage teaches a method of treating a bowel condition comprising administering pharmaceutical compositions by iontophoresis (Col 17, lines 13-26) to drive the therapeutically effective amount of the drug combination across the subject's skin barrier into the subject's microvasculature (Col 3, lines 60-67; Col 14, lines 14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transdermal patch delivery disclosed by Korsten to instead be delivered by iontophoresis as taught by Sage in order to reduce variability associated with passive transdermal administration and provide more control with delivery of a therapeutic (Col 3, lines 52-60).
Examiner notes that while Sage does not specifically teach delivering neostigmine and glycopyrrolate with iontophoresis, it is evident by Carter in paragraphs 0022 and 0036 that these drugs are compatible with iontophoresis. Thus, one of ordinary skill would be motivated to modify the method of Korsten with that of Sage with a reasonable expectation of success.
the modified invention of Korsten and Sage discloses all of the elements of the invention as discussed above. Korsten discloses bowel evacuation occurs thirty- six minutes or less after IV administration of Neostigmine and glycopyrrolate (Para 0152, lines 6-9), but is silent regarding bowel evacuation time with administration by transdermal patch or iontophoresis.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to ensure bowel evacuation occurs in thirty- six minutes or less after administration because Applicant has not disclosed that bowel evacuation occurring in thirty- six minutes or less after administration provides an advantage, is used for a particular purpose, or solves a stated problem.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Korsten and Sage to have the specified bowel evacuation time because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Korsten (US 2004/0082644) in view of Sage (US 5935598) and further in view of Manal (“Scientific Basis for the Use of Modalities on Sports Medicine).
Regarding claim 13, the modified invention of Korsten and Sage discloses all of the elements of the invention as discussed above. The modified invention is silent regarding delivering the electric current through the lead comprises delivering a positive current of about 4.0 mA per minute for about 10 minutes. 
Manal teaches delivering a therapeutic by iontophoresis wherein the electric current is delivered through the lead at a positive current of about 4.0 mA per minute for about 10 minutes (Page 807, Para 2, lines 3-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ieni, Imran, and Korsten to have the electric current being delivered at 4.0 mA per minute for 10 min in order to achieve the optimal dosage response (Page 807, Para 2, lines 3-10).
Response to Arguments
	Applicant’s arguments, filed 06/01/2022, regarding Sage not teaching that iontophoretic techniques can be useful in treating bowel diseases have been fully considered but are not persuasive. Sage teaches in Column 17, line 13-26 that an iontophoretic device can be used to treat diseases such as inflammatory bowel disease. As this is a condition that affects the bowels and Sage teaches that iontophoresis can be used to treat it, Sage teaches that iontophoresis can treat at least one bowel condition. Sage is primarily relied on to teach a motivation to use iontophoresis as an alternative means to deliver drugs and the structural elements claimed.
Applicant’s arguments, filed 06/01/2022, regarding Sage failing to teach or suggest that iontophoresis can be useful in treating chronic intestinal pseudo-obstruction (CIP) have been fully considered but are not persuasive. As stated above, Sage is primarily relied on to teach a motivation to use iontophoresis as an alternative means to deliver drugs and the structural elements claimed. Korsten is relied upon to teach that this specific drug combination (e.g. neostigmine and glycopyrrolate) can be used tansdermally to treat CIP (as discussed in Para 0026 and Para 0058, lines 1-5). Further, Carter is relied upon as evidence to show that neostigmine and glycopyrrolate can be used with transdermal delivery using iontophoresis (Para 0022 and 0036). Given this information, one of ordinary skill in the art would have selected iontophoresis over transdermal patch as iontophoresis would reduce variability associated with passive transdermal administration and provide more control with delivery of a therapeutic (Col 3, lines 52-60 -Sage).
Applicant’s arguments, filed 06/01/2022, regarding Carter not teaching that neostigmine or glycopyrrolate could be used with iontophoresis without a vasodilator have been fully considered but are not persuasive. The claims do not specifically exclude a vasodilator from being used. While some of the independent claims use “consisting” or “only” language, this is in relation to the drug combination being delivered by iontophoresis. Carter teaches that the vasodilator is applied topically before or after administration of the of the drug in para 0025. Thus, the vasodilator can be delivered separately from the drug combination or be part of the pharmaceutical composition that is not limited the same way as the drug combination.
Applicant’s arguments, filed 06/01/2022, regarding one of ordinary skill would not have been motivated to select such an administrative route for use in treating CIP have been fully considered but is not persuasive. Applicant states that the administration route must be fast and reliable to ensure the bowel evacuation is complete and timely. The motivation provided by Sage is almost exactly that. Sage teaches that iontophoresis reduces the variability associated with passive transdermal administration and provide more control with delivery of a therapeutic (Col 3, lines 52-60). Thus, one of ordinary skill would be motivated to use iontophoresis.
Applicant’s arguments, filed 06/01/2022, regarding the instantly claimed treatment method is unexpectedly superior have been fully considered but is not persuasive. Applicant describes the results detailed in the instant application, paragraph 179, wherein the intravenous therapeutic results and iontophoresis therapeutic results are compared. It is unclear to the examiner how this illustrates an unexpected result. This is similar to comparing apples to oranges as this does not provide any data or evidence of what would have been expected when using iontotherapies to treat CIP. Applicant additionally discusses that because Carter relies on a vasodilator to deliver the active ingredients (including neostigmine and glycopyrrolate), the claimed method is unexpected because it does not rely on vasodilators to deliver the drugs effectively. As stated above, the claims do not specifically exclude a vasodilator from being used. Further, Applicant points to the paragraphs 9-11 of the declaration filed December 30, 2020. The Declaration states that compared to intravenous administration of neostigmine and glycopyrrolate, delivering neostigmine and glycopyrrolate by iontophoresis results in less adverse side effects. Examiner again directs applicant to Hu, Page 1, lines 15-20, wherein Hu teaches that compares to injections, transdermal delivery reduces systematic side effects. Therefore, this is not an unexpected result.
Applicant’s arguments, filed 06/01/2022, regarding the instantly claimed treatment method is unexpectedly superior because it decreases the side effect profile and maintains fast and complete bowel evacuation, despite having a delayed absorption rate have been fully considered but is not persuasive. As discussed above, Hu teaches that transdermal delivery reduces systematic side effects. As for the fast and complete bowel evacuation, it is unclear to Examiner what this is being compared to make it unexpected. As discussed above, comparing IV to iontophoresis is not the same thing as comparing what is typically expected from iontophoresis and how the claimed method exceeds those expectations or provides results different from those expected. Additionally, as seen in Table 1 of the instant specifications, the low dose and high dose iontophoresis produces a mean bowel evacuation time between 36-45 min which is greater than the 21 min seen with IV administration. This appears to match Applicant’s expectation of iontophoresis as “a route known to delay onset of therapeutic activity”. Therefore, it is unclear what the unexpected result is. 
The declaration under 37 CFR 1.132 filed 09/01/2022 is insufficient to overcome the rejection of the independent claims based on 35 U.S.C. 103 obviousness. The applicant highlights numerous characteristics of drugs that can affect its efficacy and reliability when used with iontophoresis and then states that this is why the administration of neostigmine and glycopyrrolate via iontophoresis would not be expected to successfully treat chronic intestinal pseudo-obstruction. It is unclear which of these characteristics neostigmine and/or glycopyrrolate have that would lead to the expectation that they would not work with iontophoresis. 
Applicant also states that the administration of neostigmine and glycopyrrolate via iontophoresis would not be expected to successfully treat chronic intestinal pseudo-obstruction since determining how much of each drug is being delivered would be extremely difficult. For any route of delivery of a drug, determining a safe and effective dose is a routine part of research and trials. Having to balance multiple variables to deliver an effective amount of a drug or drug combination does not constitute an unexpected result.
Lastly, Applicant states that iontophoretic administration presents itself as an alternative for local delivery because systemic effects are not likely. Carter teaches that their transdermal methods are used for systemic or localized distribution of therapeutics or diagnostic agents (Para 0009, lines 1-10). It appears that it is known that transdermal delivery including iontophoresis can be used for systemic distribution of a drug depending on the placement of the drug device. Specific placement of the iontophoretic patches is not claimed in the instant application. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/
Examiner, Art Unit 3783                                                                                                                                                                                         /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783